Citation Nr: 1313458	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for pleural plaques.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which awarded service connection for pleural plaques and assigned a noncompensable rating.  The Veteran has appealed the evaluation assigned.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In March 2013, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for restrictive lung disability as being secondary to pleural plaques has been raised by the record, see October 29, 2008, statement from Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to the Board deciding the issue on appeal.  

In an October 2008 statement, the Veteran's representative stated that the Veteran was treated at the "West Roxbury VA" and requested that VA obtain the records.  There are no VA treatment records in the claims file or on Virtual VA.  Thus, a remand is required to obtain the treatment records.

At the October 2008 VA examination, the examiner noted that he had requested that the Veteran undergo a chest x-ray "to better evaluate for progression over the last year but the patient refused stating that he had a [chest x-ray] 6 month[s] ago at an outside facility."  The chest x-ray done in approximately April 2008 is relevant to the issue on appeal, and the Veteran should provide VA with permission to obtain this and any other records pertaining to the Veteran's lung disability since February 2007 (the record contains private medical records up until February 2007).

At the March 2013 hearing before the undersigned, the Veteran testified that his symptoms had progressed since the last time he was examined by VA (October 2008-four and one-half years ago).  See transcript on pages 4-5.  The Board finds a more recent examination is warranted to determine the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should provide VA with permission to obtain the private chest x-ray completed in approximately April 2008 and any other non-VA medical records pertaining to his lung disability since February 2007 (the record contains private medical records up until February 2007).

2.  Obtain all VA treatment records from the VA facility in West Roxbury, Massachusetts.

3.  Thereafter, the RO should schedule the Veteran for a respiratory examination to determine the severity of his service-connected pleural plaques.  The claims folder must be made available and reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's asbestosis should be reported in detail (including all information for rating this disability under 38 C.F.R. § 4.97, Diagnostic Code 6833).  All necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FVC & DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation). 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

